
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 224
        [I.D. 021607C]
        Endangered and Threatened Species. Proposed Endangered Status for the Cook Inlet Beluga Whale; Public Hearings
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Notice of public hearings.
        
        
          SUMMARY:
          On April 20, 2007, NMFS proposed the listing of the Cook Inlet beluga whale as an endangered species under the Endangered Species Act of 1973 (ESA). As part of that proposal, NMFS announced a public comment period to end on June 19, 2007, and then extended the comment period to August 3, 2007. NMFS has received requests for public hearings on this issue. In response, NMFS is announcing that public hearings will be held at two locations in Alaska to provide additional opportunities and formats to receive public input.
        
        
          DATES:
          The hearings will be held on July 19, 2007, from 6 to 9 p.m. in Homer and on July 20, 2007, from 3:30 to 6:30 p.m. in Anchorage, AK. Written comments must be received by August 3, 2007.
        
        
          ADDRESSES:
          The July 19, 2007, hearing will be held at the Maritime Refuge, Island and Oceans, 95 Sterling Highway #1, Homer, AK. The July 20, 2007, hearing will be held in hte Loussac Public Library, Wilda Marston Room, 3600 Denali Street, Anchorage, AK.
          Send comments to Kaja Brix, Assistant Regional Administrator, Protected Resources Division, Alaska Region, NMFS, Attn: Ellen Sebastian. Comments may be submitted by:
          • E-mail: CIB-ESA-Endangered@noaa.gov. Include in the subject line the following document identifier: Cook Inlet Beluga Whale PR. E-mail comments, with or without attachments, are limited to 5 megabytes.
          • Webform at the Federal eRulemaking Portal: www.regulations.gov. Follow the instructions at that site for submitting comments.
          • Mail: P. O Box 21668, Juneau, AK 99802.
          • Hand delivery to the Federal Building : 709 W. 9th Street, Juneau, AK.
          • Fax: (907) 586-7557.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Brad Smith, NMFS, 222 West 7th Avenue, Anchorage, Alaska 99517, telephone (907) 271-5006; Kaja Brix, NMFS, (907) 586-7235; or Marta Nammack, (301) 713-1401.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Background
        On April 20, 2007, NMFS published a proposed rule (72 FR 19854) to list the Cook Inlet beluga whale as an endangered species under the Endangered Species Act of 1973 (ESA), as amended. This action followed completion of the Cook Inlet beluga whale status review, which found this population to be at risk of extinction within the next 100 years and described NMFS' determination that this population constitutes a “species”, or distinct population segment under the ESA.
        Public Hearings
        Joint Commerce-Interior ESA implementing regulations state that the Secretary shall promptly hold at least one public hearing if any person requests one within 45 days of publication of a proposed regulation to list a species or to designate critical habitat (see 50 CFR 424.16(c)(3)). In past ESA rule-making NMFS has conducted traditional public hearings, consisting of recorded oral testimony from interested individuals. This format, although providing a means for public input, does not provide opportunities for dialogue and information exchange. NMFS believes that the traditional public hearing format can be improved upon by also including a brief presentation on the results of the Cook Inlet beluga Status Review and other topics of interest.
        The preferred means for providing public comment to the official record is via written testimony prepared in advance of the meeting which may also be presented orally. Blank “comment sheets” will be provided at the meetings for those without prepared written comments, and opportunity will also be provided for additional oral testimony. There is no need to register for these hearings.

        In scheduling these public hearings, NMFS has anticipated that many affected stakeholders and members of the public may prefer to discuss the proposed listing directly with staff during the public comment period. These public meetings are not the only opportunity for the public to provide input on this proposal. The public and stakeholders are encouraged to continue to comment and provide input to NMFS on the proposal (via correspondence, e-mail, and the Internet; see ADDRESSES) up until the scheduled close of the comment period on August 3, 2007.
        References

        The proposed rule, status review, maps, a list of the references cited in this document, and other materials relating to the proposed listing can be found on the NMFS Alaska Region Web site http://www.fakr.noaa.gov/.
        
          Authority:
          16 U.S.C. 1531 et seq.
          
        
        
          Dated: June 8, 2007.
          Wanda L. Cain,
          Acting Director, Office of Protected Resources, National Marine Fisheries Service.
        
      
      [FR Doc. E7-11420 Filed 6-12-07; 8:45 am]
      BILLING CODE 3510-22-S
    
  